Citation Nr: 1704151	
Decision Date: 02/10/17    Archive Date: 02/23/17

DOCKET NO.  13-30 258	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for a lumbar spine disability.  

2.  Entitlement to service connection for an acquired psychiatric disability, claimed as secondary to the lumbar spine disability.

3.  Entitlement to service connection for right ear hearing loss disability. 

4.  Entitlement to service connection for left ear hearing loss disability. 

5.  Entitlement to total rating for compensation purposes based on individual unemployability (TDIU).

6.  Entitlement to nonservice connected pension benefits. 




REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R. Casadei, Counsel 


INTRODUCTION

The Veteran served on active duty from May 1966 to May 1968.

This matter comes on appeal before the Board of Veterans' Appeals (Board) from the January 2012 and July 2013 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, the Commonwealth of Puerto Rico. 

This appeal was processed using the Veterans Benefits Management System (VBMS).  In evaluating this case, the Board has also reviewed the "Virtual VA" system to ensure a complete assessment of the evidence.

Although the Veteran's April 2012 claim specifically claimed only service connection for a nervous disorder, other psychiatric disorders have been raised by the record.  In Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009), the United States Court of Appeals for Veterans Claims (Court) held that the scope of a mental health disability claim includes any mental disorder that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and other information of record.  In consideration of this holding, the Board has recharacterized the claim as reflected on the title page to contemplate any psychiatric disorder, however diagnosed. 

The Board notes that the Veteran filed a notice of disagreement (NOD) with respect to a September 2015 determination that denied entitlement to service connection for tinnitus.  In October 2015 the RO acknowledged receipt of the NOD and is taking additional action.  As such, this situation is distinguishable from Manlicon v. West, 12 Vet. App. 238 (1999), where a NOD had not been recognized.  Further, in August 2016, the RO denied service connection for frostbite residuals.  The Veteran just recently filed a NOD in September 2016.  Given the acknowledgement of the NOD by the RO regarding the tinnitus issues, and the fact that the NOD filed for the frostbite residuals was just recently filed, the Board finds that a remand for the issuance of a statement of the case for these issues in not necessary at this time.

Subsequent to the issuance of the October 2013 and November 2014 Statements of the Case, VA obtained additionally evidence in August 2015 and July 2016.  In a statement dated in November 2016, the Veteran, through his representative of record, waived initial RO consideration of this evidence.

The issue of service connection for radiculopathy of both lower extremities has been raised by the record in a July 2016 statement, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2016).  

The issue of nonservice connected pension benefits is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  Resolving all doubt in the Veteran's favor, his current lumbar spine disability is related to active service.

2.   The Veteran's currently diagnosed psychiatric disability is related to his lumbar spine disability.  

3.  The Veteran does not have a right ear hearing loss disability for VA compensation purposes.

4.  The Veteran was exposed to acoustic trauma in service, and resolving all doubt in his favor, his current left ear hearing loss disability is related to such acoustic trauma in service.


CONCLUSIONS OF LAW

1.  The criteria to establish service connection for a lumbar spine disability have been met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2016).

2.  The criteria to establish service connection for a depressive disorder have been met on a secondary basis.  38 U.S.C.A . §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2016).

3.  The criteria to establish service connection for right ear hearing loss disability have not been met.  38 U.S.C.A . §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309, 3.385 (2016).

4.  The criteria to establish service connection for left ear hearing loss disability have been met.  38 U.S.C.A . §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.385 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Procedural Duties 

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).  The notice requirements of VCAA require VA to notify the claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, the VA will attempt to obtain. 

The United States Court of Appeals for Veterans Claims (Court) issued a decision in the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), which held that the notice requirements of 38 U.S.C.A. § 5103 (a) and 38 C.F.R. § 3.159 (b) apply to all five elements of a service connection claim, including the degree of disability and the effective date of an award.  Those five elements include: (1) veteran status; 
(2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability. 

In this case, the Board awards service connection for the Veteran's lumbar spine, psychiatric and left ear hearing loss disabilities; these awards represent a complete grant of the benefits sought and therefore a VCAA analysis with respect to those claims is not necessary.

As to the right ear hearing loss claim, in a September 2012 letter ,the RO provided notice to the Veteran regarding what information and evidence is needed to substantiate a claim for service connection, as well as what information and evidence must be submitted by the Veteran and what evidence VA would obtain.  The notice included provisions for disability ratings and for the effective date of the claim. 

The Veteran's service treatment records (STRs), VA and private treatment records, and the Veteran's statements are associated with the claims file.  The Veteran was also afforded VA examinations in connection with his claims in June 2013 (spine), July 2016 (psychiatric), September 2012, and August 2015 (hearing loss).  

Significantly, the Veteran and his representative have not identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claims that has not been obtained.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist in the development of the claims.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).

Service Connection Laws and Regulations

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  Only chronic diseases listed under 38 C.F.R. § 3.309(a) (2016) are entitled to the presumptive service connection provisions of 38 C.F.R. § 3.303(b).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).
                     
Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  The U.S. Court of Appeals for Veterans Claims (Court) has held that "Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability.  In the absence of proof of a present disability there can be no valid claim."  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); see also Rabideau v. Derwinski, 2 Vet. App. 141, 143-44 (1992).

Service connection may also be granted for a disability that is proximately due to or the result of a service-connected disability.  See 38 C.F.R. § 3.310(a).  When service connection is thus established for a secondary condition, the secondary condition shall be considered a part of the original condition.  See 38 C.F.R. § 3.310(a); Harder v. Brown, 5 Vet. App. 183, 187 (1993).  The controlling regulation has been interpreted to permit a grant of service connection not only for disability caused by a service-connected disability, but for the degree of disability resulting from aggravation of a non-service-connected disability by a service-connected disability. See Allen v. Brown, 7 Vet. App. 439, 448 (1995).  

In rendering a decision on appeal the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40   (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

Generally, the degree of probative value which may be attributed to a medical opinion issued by a VA or private treatment provider takes into account such factors as its thoroughness and degree of detail, and whether there was review of the claims file.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000).  Also significant is whether the examining medical provider had a sufficiently clear and well-reasoned rationale, as well as a basis in objective supporting clinical data.  See Bloom v. West, 12 Vet. App. 185, 187 (1999); Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998); see also Claiborne v. Nicholson, 19 Vet. App. 181, 186 (2005) (rejecting medical opinions that did not indicate whether the physicians actually examined the veteran, did not provide the extent of any examination, and did not provide any supporting clinical data).  The Court has held that a bare conclusion, even one reached by a health care professional, is not probative without a factual predicate in the record.  Miller v. West, 11 Vet. App. 345, 348 (1998).

A significant factor to be considered for any opinion is the accuracy of the factual predicate, regardless of whether the information supporting the opinion is obtained by review of medical records or lay reports of injury, symptoms and/or treatment, including by a veteran.  See Harris v. West, 203 F.3d 1347, 1350-51 (Fed. Cir. 2000) (examiner's opinion based on accurate lay history deemed competent medical evidence in support of the claim); Kowalski v. Nicholson, 19 Vet. App. 171, 177 (2005) (holding that a medical opinion cannot be disregarded solely on the rationale that the medical opinion was based on history given by the veteran); Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (holding that the Board may reject a medical opinion based on an inaccurate factual basis).

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Service Connection Analysis for Lumbar Spine Disability 

The Veteran contends that he injured his back in service and, as a result, has had continuous back pain since that time.  Specifically, he has reported that, during service, he was involved in three different accidents.  First, he maintains that he injured his back while climbing a post at Fort Port.  The second incident purportedly occurred in Korea when he fell backwards on an icy floor while carrying equipment.  The third incident involved jumping out of a helicopter.  See June 2013 VA examination report.

As the Board is granting the benefit sought on appeal based on the theory of direct service connection (adjudicated below; 38 C.F.R. § 3.303), the additional theories of presumptive service connection based on a chronic disease (38 C.F.R. §  3.307, 3.307) and presumptive service connection based on chronic manifestations in service or continuity of symptomatology since service (38 C.F.R. §  3.303 (b)), are rendered moot because the claim has been granted, so there remain no questions of law or fact as to the fully granted issue; therefore, the presumptive service connection based on chronic manifestations in service or continuity of symptomatology theories will not be further discussed.  See 38 U.S.C.A. § 7104 (West 2014) (stating that the Board decides "questions" of law or fact).

The Veteran in this case contends that he injured his back in service and, as a result, has had continuous back pain since that time.  Specifically, he has reported that, during service, he was involved in three different accidents.  First, he maintains that he injured his back while climbing a post at Fort Port.  The second incident purportedly occurred in Korea when he fell backwards on an icy floor while carrying equipment.  The third incident involved jumping out of a helicopter.  See June 2013 VA examination report.

Initially, the Board finds that the Veteran has been diagnosed with lumbar spine arthritis and DDD.  See June 2013 VA examination report.

STRs are negative for any complaints, diagnoses, or treatment for a lumbar spine disability.  Nonetheless, the Board notes that, the Veteran, as a layperson, may be competent on a variety of matters concerning the nature and cause of disability.  Jandreau v. Shinseki, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007).  Additionally, the Veteran is competent to report that he experienced pain in his back after climbing, falling, and jumping in service as such would have been clearly observable to him.  Indeed, as a layperson, he is competent to report his own experiences and there is nothing in the record that contradict these assertions, aside from an absence of documented treatment or complaints, which by itself is insufficient to discredit offered testimony.  Buchanan v. Nicholson, 451 F.3d 1331(Fed. Cir. 2006). Moreover, the Board has no reason to doubt the credibility of his statements.

With regard to etiology, the record contains two medical opinions.  The Veteran was afforded a VA spine examination in June 2013.  The examiner confirmed a diagnosis of DDD of the lumbar spine, first diagnosed in 1999.  A CT scan from March 1999 showed lumbar spine arthritis.  During the evaluation, the Veteran reported that his back pain started 35 years ago.  He reported that, during service, he was involved in three different accidents as noted above.  The examiner opined that the lumbar spine disorder was less likely than not incurred in or caused by service.  In support of this opinion, the examiner stated that, despite the Veteran's contentions that he had three separate incidents in which he injured his back while in service, STRs were silent for any incident or event in which the Veteran sustained or complained of a back injury.  The Board however finds this opinion inadequate as it is impermissibly based solely on the absence of claimed injury in service.  See Dalton v. Nicholson, 21 Vet. App. 23  (2007) (wherein the Court determined an examination was inadequate because the examiner did not comment on the Veteran's report of in-service injury and, instead, relied on the absence of evidence in his service treatment records to provide a negative opinion).  

The second opinion is an April 2012 statement authored by Dr. N. O.V., a private physician, where it was noted that the Veteran presented with continuous, recurrent episodes of back pain and "locking."  Dr. N. O.V. indicated that the Veteran had three different incidents while in service where he injured his back, as described above.  Dr. N. O.V. stated that the Veteran not only received direct trauma to his back, but these injuries placed a lot of stress at the column area causing inflammatory changes that promoted degenerative problems in the long term.  There was also loss of correct alignment and loss of curvature of the cervical thoracic and lumbar lordosis, putting more stress on one side of the vertebrae than the other and, by consequence, the Veteran could present disc bulging and herniation with degenerative problems.  It was then opined that it was at least as likely as not that his back problem was service connected secondary to his incidents while in service.  

The Board finds Dr. N.O.V.'s opinion highly probative.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  In this regard, the opinion relies on sufficient facts and provides extensive and sound rationale, noting that the direct trauma on the back as well as resultant stress on the vertebral column cause inflammatory changes that promote degenerative problems in the long term.  

The Board recognizes that an October 2001 note from Dr. T. A. shows that the Veteran injured his back in May 2001 when he lifted some heavy boxes, and subsequent treatment notes dated in 2010 show injuries to his back in 2010.  See June 2010 and July 2010 treatment notes.  Notably however, even prior to these injuries, the Veteran had already been diagnosed with disc disease.  See March 1999 computed tomography (CT) study of the lumbar spine showed "degenerative disc and left posterior disc herniation."  There is no evidence of an intercurrent injury between service and the 1999 evidence of disc disease.

In light of the above, to include the highly probative opinion authored by Dr. N.O.V., and resolving all doubt in the Veteran's favor, the criteria to establish service connection for his lumbar spine disability are met, and the claim is granted.

Service Connection for an Acquired Psychiatric Disorder

The Veteran specifically maintains that his psychiatric disorder is secondary to his lumbar spine disorder.  The Veteran does not contend, and the evidence does not otherwise suggest, that his psychiatric disorder is related to service.  In a July 2013 Report of General Information, it was noted that the Veteran was contacted via telephone and specifically indicated that he was seeking service connection for a mental disorder "due to his back condition."  See also September 2016 Appellant's Brief.  

The Board finds that there is evidence of a current psychiatric disorder, most recently diagnosed as an unspecified depressive disorder.  See July 2016 VA psychiatric examination.  See also, September 2011 VA psychiatry consultation notes diagnosing anxiety disorder.

The record reflects that during his initial VA psychiatry consultation conducted in September 2011, he was diagnosed with an anxiety disorder, and during the interview, he told the examiner that he felt his feelings of sadness and lack of motivation are related to his chronic back pain and its limitations.  In November 2011, the Veteran stated that "most of his symptoms are associated with pain" and Axis IV diagnosis included chronic back pain.  See November 2011 VA psychiatric notes.  In the April 2012 opinion, Dr. N.O.V. indicated that the Veteran's back condition has resulted in a restriction of daily activities and social functioning and is presented by frustration, anxiety and irritability.  VA treatment notes dated in June 2016 reflect a diagnosis of "depression secondary to a medical condition."  The Board observes that the Veteran underwent a VA psychiatric examination in July 2016 and the examiner determined the Veteran's unspecified depressive disorder had no temporal or circumstantial link with the endured stressors of active duty or related to a service connected disability; however, the examiner did not address any relationship between the Veteran's current psychiatric disability and his lumbar spine disability which, at that time, had not yet been service connected.

Based on this body of evidence, the Board finds that the preponderance of the evidence of record, to include the Veteran's own lay statements, supports a finding that his depressive disorder is secondary to his now service-connected lumbar spine disability.  Indeed, the Veteran has competently and credibly reported that he experiences a depressed mood on account of the chronic pain in his back and its limitations.  Moreover, this lay evidence is supported by the medical evidence of record.  

As a final note, while the Board recognizes the earlier diagnosis of anxiety disorder, the most probative evidence indicates that the Veteran meets the criteria for depressive disorder only, and that his anxiety is a symptom of his depressive disorder and not a separate and distinct disability.  

Resolving all doubt in his favor, the criteria to establish service connection for depressive disorder are met.  See 38 C.F.R. § 3.310 (a).

Service Connection Analysis for Right Ear Hearing Loss Disability

The Veteran contends that he has hearing loss that is related to in-service acoustic trauma.  

Impaired hearing is considered a disability for VA compensation purposes when the auditory threshold in any of the frequencies of 500, 1,000, 2,000, 3,000, or 4,000 Hertz is 40 decibels or greater; the thresholds for at least three of these frequencies are 26 or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  The Court has held that a veteran may establish the required nexus between current hearing loss disability and his term of military service if he can show by competent evidence that his hearing loss disability resulted from the in-service acoustic trauma even where the hearing loss disability does not arise in service.  Godfrey v. Derwinski, 2 Vet. App. 352 (1992).

Upon review of all the evidence of record, the Board finds that the Veteran does not have a right ear hearing loss disability for VA compensation purposes.

In a September 2012 VA audiological examination, puretone thresholds at the test frequencies of 500, 1000, 2000, 3000, and 4000 Hertz in the right ear were 25, 20, 25, 35, and 35 respectively.  Speech discrimination in the right ear was 100 percent. 
In an August 2015 VA audiological examination, puretone thresholds at the test frequencies of 500, 1000, 2000, 3000, and 4000 Hertz in the right ear were 20, 20, 25, 35, and 35 respectively.  Speech discrimination in the right ear was 100 percent. 

Because auditory thresholds in any of the frequencies of 500, 1,000, 2,000, 3,000, or 4,000 Hertz were not 40 decibels or greater, and the thresholds for at least three of these frequencies were not 26 or greater, the criteria to establish a current hearing loss disability in the right ear as required by 38 C.F.R. § 3.385 are not met.  The remaining evidence of record, to include post-service treatment records, also do not demonstrate right ear hearing loss as required by 38 C.F.R. § 3.385.

Because the evidence does not show that the Veteran's right ear hearing loss is to a disabling degree according to 38 C.F.R. § 3.385, the weight of the evidence demonstrates that the Veteran's right ear hearing loss has not met the threshold to establish current hearing loss "disability," and the claim must be denied.  The Court has held that "Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability.  In the absence of proof of a present disability there can be no valid claim."  Brammer, 3 Vet. App. 225; see also Rabideau, 2 Vet. App. 143-44.  

Because the preponderance of the evidence is against the claim for service connection for right ear hearing loss, the benefit of the doubt doctrine is not for application.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

Service Connection Analysis for Left Ear Hearing Loss Disability

As the Board is granting the left ear hearing loss claim on appeal based on the theory of direct service connection (adjudicated below; 38 C.F.R. § 3.303), the additional theories of presumptive service connection based on a chronic disease (38 C.F.R. §  3.307, 3.307) and presumptive service connection based on chronic manifestations in service or continuity of symptomatology since service (38 C.F.R. §  3.303 (b)), are rendered moot because the claim has been granted, so there remain no questions of law or fact as to the fully granted issue; therefore, the presumptive service connection based on chronic manifestations in service or continuity of symptomatology theories will not be further discussed.  See 38 U.S.C.A. § 7104 (West 2014) (stating that the Board decides "questions" of law or fact).

Unlike with the Veteran's right ear, the Board finds that the Veteran has left ear hearing impairment that meets the criteria for hearing loss disability for VA compensation purposes.  In the September 2012 and August 2015 VA audiological examinations, the Veteran's puretone threshold at the test frequency of 4000 Hertz in the left ear was 40 decibels.  As the left ear auditory threshold in the 4000 Hertz frequency was 40 decibels, the criteria for right ear hearing loss "disability" has been met as required by 38 C.F.R. § 3.385.

The Board next finds that the Veteran was exposed to acoustic trauma in service.  The Veteran's DD Form 214 shows that he served in the infantry division; therefore, his reports of having been exposed to loud noises during service are consistent with his service.  The VA examiners have also conceded noise exposure in service.  Thus, the Board finds that the Veteran was exposed to loud noise in service.  

With regard to etiology, the record contains two medical opinions.  The Veteran was afforded a VA audiological examination in September 2012 and the examiner indicated that the claims file was reviewed.  After conducting audiological testing, the examiner diagnosed sensorineural left ear hearing loss.  The examiner opined that the Veteran's left ear hearing loss was not caused by the in-service noise exposure.  In support of this opinion, the VA examiner indicated that it was well known that prolonged exposure to high intensity noise levels, such as the military type, could cause damage to the inner ear.  The examiner noted that the Veteran was an infantryman in Korea for 13 months but also noted that his separation examination in 1968 indicated normal bilateral hearing.  Therefore, the examiner opined that there was no hearing impairment after finishing his active duty service.   However, the Board finds this opinion inadequate because it was improperly based on a lack of evidence of hearing loss in service.  See Dalton v. Nicholson, 21 Vet. App. 23 (2007) (wherein the Court determined an examination was inadequate because the examiner did not comment on the Veteran's report of in-service injury and, instead, relied on the absence of evidence in his service treatment records to provide a negative opinion).  Indeed, VA regulations do not preclude service connection for a hearing loss which first met VA's definition of disability after service.  Hensley v. Brown, 5 Vet. App. 155, 159 (1993).  In addition, the audiologist did not address the Veteran's competent and credible reports of having had hearing difficulty since service.  The September 2012 VA opinion is not only inadequate, but contains little to no probative value.  See Reonal v. Brown, 5 Vet. App. 458, 461 (1993); Monzingo v. Shinseki, 26 Vet. App. 97, 107 (2012) ("even if a medical opinion is inadequate to decide a claim, it does not necessarily follow that the opinion is entitled to absolutely no probative weight.")

The Veteran was afforded another VA examination in August 2015.  Again, left ear hearing loss was diagnosed.  The examiner opined that the Veteran's hearing loss was not related to exposure to hazardous noise during service.  In support of this opinion, the examiner indicated that the separation audio examination in April 1968 showed normal hearing bilaterally.  Further, there were no complaints of hearing loss by the Veteran in service or soon after service separation.  The evidence also did not show any audiological treatment or care for hearing loss after service separation.  The examiner indicated that the Veteran was first evaluation in September 2012, 44 years following service discharge.  In sum, the examiner noted that the Veteran was 68 years old and his hearing loss could be the result of the natural aging process, heredity, post-service noise exposure, or a combination of all these factors.  

Again, to the extent that the 2015 examiner relied on the absence of hearing problems in service to provide his unfavorable opinion, the opinion is inadequate.  Moreover, the Board finds that the opinion itself is contradictory.  While the examiner apparently conceded loud noise exposure and its relationship to hearing loss, he did not explain why the current hearing loss is related to post-service noise exposure but not the in-service noise exposure.  For these reasons, the Board finds the 2015 opinion to be inadequate and ultimately of less probative value. 

The remaining opinion of record is an April 2012 statement from Dr. N. O.V. who diagnosed hearing loss and indicated that prolonged exposure to noises of high intensity caused permanent damage in the inner structures of the ear resulting in hearing loss.  Dr. N. O.V. stated that the Veteran was exposed to high frequency arm fire noises while serving as an infantryman and then stated "Please evaluate him carefully because it is at least as likely as not that his hearing problem is service connected due to noise exposure."  The Board finds this opinion highly probative as it relies on sufficient facts and provides sound rationale, noting that the hearing loss, in this case in the left ear, was due to exposure to high frequency arm fire noises while serving as an infantryman.  

In light of the above, to include the highly probative opinion authored by Dr. N.O.V., and resolving all doubt in the Veteran's favor, the criteria to establish service connection for his left ear hearing loss disability are met, and the claim is granted.

ORDER

Service connection for a lumbar spine disability is granted. 

Service connection for a depressive disability is granted.

Service connection for right ear hearing loss disability is denied. 

Service connection for left ear hearing loss disability is granted. 


REMAND

On appeal, the Veteran is also seeking entitlement to a TDIU and nonservice-connected pension benefits.  

The Veteran filed his claim in July 2011.  Basic entitlement to nonservice-connected pension exists if a veteran: (1) meets the service requirements; (2) meets the net worth and income requirements; and (3) is age 65 or older; or is permanently and totally disabled from nonservice-connected disability not due to his/her own willful misconduct.  38 C.F.R. § 3.3 (a)(3).  To be eligible for pension, the Veteran's income cannot exceed the applicable maximum annual pension rate (MAPR) specified in 38 C.F.R. § 3.23.  See 38 C.F.R. § 3.3 (a)(3)(v).  The MAPR, which was previously published in Part I, Appendix B, of VA Manual M21-1, is to be given the same force and effect as if published in VA regulations.  38 C.F.R. §§ 3.21, 3.23.  

In this case, it is unclear, based on the current evidence of record, whether the Veteran meets the net worth and income requirements for entitlement to nonservice-connected pension.  The Veteran has not been provided a VA Form 21-8416 Itemization of Medical Expenses.  Further, the only evidence showing the Veteran's (and his spouse's) income and medical expenses are Social Security Administration print-outs for 2011 and 2012.  On remand, the AOJ should fully develop the issue of basic eligibility for nonservice-connected pension benefits, to include obtaining any income/net worth statements and any necessary medical examinations or opinions necessary to assign a rating for each of the Veteran's nonservice-connected disabilities throughout the period on appeal.  The Veteran should also be provided a VA Form 21-8416 Itemization of Medical Expenses for the appeal period, as it is possible that his annual income could be decreased by documentation of additional unreimbursed medical expenses.  

Lastly, as the above- grants of service connection for lumbar spine, psychiatric, and left ear hearing loss disabilities may affect the resolution of the Veteran's claim for TDIU, including on an extraschedular basis, these issues are inextricably intertwined.  See Harris v. Derwinski, 1 Vet. App. 180, 183   (1991); Holland v. Brown, 6 Vet. App. 443 (1994); Henderson v. West, 12 Vet. App. 11 (1998).  The RO must first implement the Board's above-grants of service connection, including assigning a disability rating and effective date, and then readjudicate the Veteran's claim for TDIU.  If the Veteran's combined schedular rating does not meet the schedular rating for a TDIU referral for extraschedular consideration must be accomplished.  	

Accordingly, the case is REMANDED for the following actions:

1.  Contact the Veteran and request that he submit updated financial status report(s) documenting his assets and income (such as Social Security and pension benefits); as well as expenses, including unreimbursed medical expenses, from 2011 to the present.  All necessary forms should be furnished to the Veteran.  

Any necessary medical examinations or opinions necessary to assign a rating for each of the Veteran's nonservice-connected disabilities for the entire appeal period should be obtained.

2.  The Board's decision herein granting service connection for lumbar spine, psychiatric, and left ear hearing loss disabilities should be implemented by the RO/AMC, including assigning a disability rating and an effective date.  The Veteran and his representative should be properly notified thereof and of his appellate rights.

3.  If the Veteran's combined disability rating following the implementation of the grants of service connection for lumbar spine, psychiatric, and left ear hearing loss disabilities do not meet the schedular criteria for TDIU, refer the TDIU claim to the Under Secretary for Benefits or the Director of Compensation and Pension Services for consideration of the assignment of TDIU on an extraschedular basis under 38 C.F.R. § 4.16 (b).  A written decision should be prepared that explains the reasons and bases for the conclusion reached.

4.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's pension and TDIU claims should be readjudicated based on the entirety of the evidence.  If the claims remain denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response. Then, return the case to the Board, if in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
S. B. MAYS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


